Citation Nr: 1437551	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include secondary to posttraumatic stress disorder with major depression and alcohol abuse; pancreatitis; and/or type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran had active service from May 1973 to June 1975 and from September 1990 to March 1991.  He served in the Persian Gulf War Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office in Columbia, South Carolina. 

The Veteran was afforded a videoconference hearing at the RO in April 2013 before the undersigned sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hypertension, to include secondary to posttraumatic stress disorder with major depression and alcohol abuse; pancreatitis; and/or type II diabetes mellitus.  It is also maintained that hypertension may also related to exposure to depleted uranium during the Persian Gulf War between November 1990 and March 1991.  The Veteran's DD-214 reflects a military occupational specialty of chemical operations specialist.  In a VA outpatient clinic note dated in October 2009, he related that he was responsible for decontaminating soldiers who might have been exposed to chemical weapons.

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).

Review of the record discloses that Veteran was afforded a VA examination in May 2012 for hypertension purposes subsequent to which the examiner provided an opinion to the effect that there was no link in the medical literature to support a causal relationship between PTSD and/or alcohol abuse.  The Board observes, however, that although the RO's instructions to the examiner noted that service connection had also been established for pancreatitis and diabetes mellitus, the only question that it asked the examiner to consider was whether hypertension was related to PTSD.  Additionally, the RO's instructions did not request that the examiner address whether hypertension was directly related to service, whether it was aggravated by a service-connected disability or by multiple service connected disorders, or whether hypertension could be related to exposure to depleted uranium during the first gulf war.  As such, the May 2012 report is inadequate for adjudication purposes and another VA examination must be scheduled.  This was also requested in the February 2013 Statement of Accredited Representative in Appealed Case. 

VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its conclusions.  The Board is prohibited from making conclusions based on its own medical judgment. Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Accordingly, the Veteran should be afforded another VA examination, to include a clinical opinion that addresses the deficiencies referenced above.

Review of the record discloses that the RO wrote the Veteran in June 2013 and advised him that he would be scheduled for examinations to evaluate his service-connected disabilities.  If these examinations were performed, the reports of such are not of record.  Additionally, the record reflects that the Veteran receives regular VA outpatient treatment for multiple complaints and disorders, including for multiple service-connected disabilities.  The most recent records date through June 2012.  As VA adjudicators have constructive possession of VA clinical data, any subsequent records must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA records dating from July 2012 to the present and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination by a VA physician who has not previously treated or examined the appellant to determine whether it is at least as likely as not that hypertension is of service onset, to include due to exposure to depleted uranium.  If not, the physician must opine whether it is at least as likely as not that hypertension is caused by, or is permanently worsened by posttraumatic stress disorder with major depression and alcohol abuse; pancreatitis; and/or type II diabetes mellitus.  The Veteran's claims folder, Virtual VA file, and VBMS file must be made available to the examiner and clinical findings must be reported in detail.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


